Citation Nr: 1725587	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from July 1994 to July 1995 with subsequent duty in the United States Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in active service; any currently diagnosed psychiatric disorder is not otherwise etiologically related to such service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts service connection for an acquired psychiatric disorder as directly related to his period of active service.  Specifically, he contends that two incidents involving his commanding officers questioning his job performance caused anxiety and depression.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

While the evidence reveals that the Veteran currently suffers from a number of acquired psychiatric disorders, variously diagnosed as adjustment disorder, anxiety disorder, and depressive disorder, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service records reflect that in November 1994, the Veteran's commanding officer requested an evaluation concerning the Veteran's mental ability, noting he was slow and had a great deal of difficulty comprehending and absorbing material.  While the subsequent mental health evaluation notes the Veteran's mood was "OK" and his affect flat, the examiner specifically found there to be no diagnosed psychiatric disorder, noting the Veteran to be psychologically fit and responsible.  The Veteran's poor performance was found due to personality style and not a disorder.  There is no record of treatment for a mental health condition during service, nor does the Veteran assert he sought such treatment.  A June 1995 Report of Medical History, completed and signed by the Veteran prior to service separation, the Veteran denied a history of depression or excessive worry and nervous trouble of any sort.  Finally, the Veteran was clinically evaluated as normal on a psychiatric basis at service separation.  See June 1995 Report of Medical Examination.  

The Board has considered the Veteran's numerous statements that he began to symptoms of anxiety and depression during his period of active service.  See, e.g., October 2014 VA Form 21-0781; see also February 2017 statement.  However, the Board finds these statements are not credible.  In this regard, as noted above, the Veteran affirmatively denied a history of depression or excessive worry and nervous trouble of any sort at the time of his separation from active service.  Likewise, affirmatively denied a history of such symptomatology in March 2000 upon separation from the Marine Corps Reserve.  See March 2000 Report of Medical History.  In addition, during his service with the Marine Corps Reserve, the Veteran consistently denied any mental problems which might restrict his performance.  See August 1995, December 1995, December 1996, February 1999, and March 2000 Annual Certificates of Physical Condition.  Finally, in October 2003, the Veteran reported to his private treatment provider a ten-month history of depression symptoms. 

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of symptoms of anxiety and depression at some point during his active duty and/or Reserve service.  Instead, he affirmatively denied such symptoms and reported to his private treatment provider that these symptoms began approximately eight years following service separation.  

Because of the inconsistent, contradictory nature of the Veteran's statements and the contemporaneous evidence of record, the Board finds that the Veteran's current statements are not credible with respect to the onset and continuity of anxiety and depression symptomatology.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Having found the Veteran's statements regarding in-service symptomatology not credible, the Board affords them no probative value.  As such, the Board finds that no acquired psychiatric disorder manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records indicate the Veteran first sought treatment for a ten-month history of depression symptoms in October 2003, approximately 8 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was provided a VA contract examination in December 2014, at which time he was diagnosed with adjustment disorder with mixed anxiety and mood.  Following a clinical evaluation of the Veteran, which included a review of the complete claims file and an interview with the Veteran, the VA examiner opined that it is less likely than not that the Veteran's current acquired psychiatric disability is etiologically related to his active service.  In support of this opinion, the VA examiner noted there was no mental health diagnosis found at the November 1994 evaluation, and subsequent medical evaluations during the Veteran's time in the military and Reserve indicated no mental health issues endorsed.  The examiner also took note that the Veteran himself reported that, following the in-service incidents at issue, he nevertheless had "a successful career in the Marine [R]eserve."  See October 2014 VA Form 21-0781.  Further, the examiner noted the Veteran's symptoms began a considerable time after discharge from service and there have been subsequent events in his civilian life, such as difficulties at work, that might be attributable to and are more proximate to the Veteran's initial diagnosis.

The Board acknowledges the Veteran has submitted multiple private opinions in support of his claim, which relate the Veteran's current psychiatric disability to his reported in-service incidents.  See, e.g., May 2015 statement from M.L.Y.; June 2015 evaluation by Dr. T.C.; September 2015 opinion from Dr. P.N.; June 2016 opinion from Dr. J.H. with January 2017 addendum; July 2016 opinion from D.F.  However, the Board notes these opinions are based significantly on the Veteran's self-reported history of in-service symptoms of anxiety and depression.  To the extent these opinions are based in part on a review of service records, this review was limited to those provided by the Veteran.  There was no review of the entire claims file or complete service treatment records, only the November 1994 commanding officer referral and mental health evaluation.  See June 2014 Secure Messaging Correspondence to D.F.  In other words, these opinions do not take into account the multiple occasions during service on active duty and with the Marine Corps Reserve that the Veteran affirmatively denied any history of such symptomatology, or the October 2003 private records noting only a ten-month history of depression symptoms.  For these reasons, including the Board's finding that the Veteran's reported history is not credible, any medical opinion based on the Veteran's self-reports without review of the complete claims file are afforded no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning and factual predicate in the record).

In sum, the Board finds that there is no evidence of an acquired psychiatric disorder in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Board has determined that the positive opinions based on the Veteran's reported history without review of the claims file are afforded no probative value, as the Board has found the Veteran's statements regarding the onset and continuity of symptomatology are not credible.  By contrast the record contains a competent and probative VA medical opinion finding that the Veteran's current psychiatric disability is not etiologically related to service.

The Board acknowledges that the Veteran himself has claimed that he suffers from a psychiatric disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


